Exhibit 10.31.2

 

SECOND AMENDMENT
TO THE
PNM RESOURCES, INC.
NON-UNION SEVERANCE PAY PLAN

Effective January 1, 2002, Public Service Company of New Mexico ("PNM") adopted
the Public Service Company of New Mexico Benefits My Way Plan (the "BMW Plan"). 
Effective November 27, 2002, sponsorship of the BMW Plan was transferred from
PNM to PNM Resources, Inc. ("PNM Resources") and the Plan as renamed the "PNM
Resources, Inc. Benefits My Way Plan."  The BMW Plan consisted of a number of
component programs including Program 12, Non-Union Severance Pay Program (the
"Non-Union Severance Program").  Effective as of January 1, 2004, PNM Resources
amended and restated the BMW Plan to divide it into a number of separate plans
that replace several of the component programs in effect on December 31, 2003. 
As part of the amendment and restatement, the PNM Resources, Inc. Non-Union
Severance Pay Plan (the "Plan") was created as a successor plan to the Non-Union
Severance Program, effective as of January 1, 2004.  The Plan has since been
amended on one previous occasion.  By this instrument, PNM Resources now desires
to amend the Plan in order to clarify the procedure by which affiliates of PNM
Resources may adopt the Plan and to provide for service crediting with
predecessor employers.

1.         This Second Amendment shall be effective as of June 6, 2005, unless
otherwise noted herein.

2.         This Second Amendment amends only the provisions of the Plan as noted
below, and those provisions not expressly amended shall be considered in full
force and effect.  Notwithstanding the foregoing, this Second Amendment shall
supersede the provisions of the

--------------------------------------------------------------------------------


Plan to the extent those provisions are inconsistent with the provisions and
intent of this Second Amendment.

3.         Section 2.1(bb) (Year of Service) of the Plan is hereby amended by
adding a new paragraph to the end thereof:

The Company and SW Acquisition, L.P. entered into a Stock Purchase Agreement in
which the Company agreed to purchase all of the outstanding shares of stock of
TNP Enterprises, Inc. (the "Transaction").  Upon the close of the Transaction,
for purposes of calculating the Years of Service of a "Transferred Employee,"
each Transferred Employee shall receive credit for all service with TNP
Enterprises, Inc., Texas-New Mexico Power Company, First Choice Power, Inc. or
any other TNP Enterprises, Inc. subsidiary as if such service were performed for
the Company.  Service will be credited on a reasonably uniform basis for all
Transferred Employees. 

For this purpose, a "Transferred Employee" is any employee who was employed by
TNP Enterprises, Inc. or its subsidiaries on the closing date of the Transaction
and who immediately after the closing date of the Transaction is employed by the
Company, TNPE Enterprises or the Affiliates of either.

3.         Section 3.5 (Certain Employees Ineligible For Benefits of the Plan)
is hereby amended by adding a new subsection (e) to provide as follows:

(e)        Employees who do not terminate employment with the Company and all of
its Affiliates. 

4.         Section 9.1 (General) of the Plan is hereby amended and restated in
its entirety to provide as follows:

9.1       Adoption by Affiliates. 

(a)        An Affiliate, by action of its board of directors, may adopt the Plan
with respect to its Employees only with the approval of the Board. 

2

--------------------------------------------------------------------------------


(b)        Except as otherwise clearly indicated by the context "Company" as
used herein shall include each Affiliate that has adopted this Plan in
accordance with this Section 9.1.

(c)        By adopting the Plan, each participating Affiliate shall be deemed to
have agreed to: 

(1)        Assume the obligations and liabilities imposed upon it by the Plan
with respect to the its Employees;

(2)        Comply with all of the terms and provisions of the Plan;

(3)        Delegate to the Committee the power and responsibility to administer
the Plan with respect to the Affiliate's Employees;

(4)        Delegate to PNM Resources the full power to amend or terminate the
Plan with respect to the Affiliate's Employees; and

(5)        Be bound by any action taken by PNM Resources pursuant to the terms
and provisions of the Plan, regardless of whether such action is taken with or
without the consent of the Affiliate.

(d)        If an Employee is transferred between Affiliates, the Employee shall
not be deemed to have terminated employment for purposes of this Plan. 

(e)        Any Affiliate that has adopted this Plan for the benefit of its
Employees may terminate its adoption of the Plan by action of its board of
directors and timely providing notice to PNM Resources of such termination.

(f)         PNM Resources and each participating Affiliate shall bear the costs
and expenses of providing benefits to their respective Employees who are
Participants.  Such costs and expenses shall be allocated among PNM Resources
Affiliates in accordance with agreements entered into between PNM Resources and
any participating Affiliate, or in the absence of such an agreement, procedures
adopted by PNM Resources.

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, PNM Resources has caused this Second Amendment to be
executed as of this __3___ day of June 2005.

PNM RESOURCES, INC.

By:             /s/  Alice A. Cobb                               

Its:  Sr. Vice President & Chief Administrative Officer  

 

4